Citation Nr: 0004905	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94 - 23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to December 
1973, including service in the Republic of Vietnam from 
September 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

This case was previously before the Board in June 1996 and in 
November 1998, and was Remanded to the RO on each occasion 
for additional development of the evidence.  The requested 
actions have been satisfactorily completed, and the case is 
now before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The claim for service connection for PTSD is plausible 
because it is capable of verification.

2.  The veteran engaged in combat against the enemy.

3.  The evidence of record establishes that the veteran has 
submitted evidence establishing a clear diagnosis of PTSD 
made by a mental health care professional; that the service 
department records verify the claimed stressors; that his 
claimed stressors are consistent with the circumstances, 
conditions, or hardships of his combat service; that his lay 
statements alone are sufficient proof of the existence of the 
stressors; and that he has submitted competent medical 
evidence establishing a nexus between an in-service stressor 
and his currently-diagnosed PTSD.




CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well 
grounded because the veteran has submitted a clear diagnosis 
of that disability; evidence of stressors consistent with his 
combat service; and a nexus between his combat service and 
his diagnosed PTSD.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991);  38 C.F.R. §§ 3.304(d), 3.304(f) (1999);  Cohen v. 
Brown,  10 Vet. App. 128, 137 (1997).

2.  PTSD was incurred during wartime service.  38 U.S.C.A. 
§ 1110, 1154(b), 5107(a) (West 1991);  38 C.F.R. §§ 3.304(d), 
3.304(f) (1999); Cohen v. Brown,  10 Vet. App. 128, 137 
(1997).. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A well-grounded claim for PTSD has 
been submitted when there is medical evidence of that 
disability, lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, and medical evidence of 
a nexus between service and the current PTSD disability.  
Cohen v. Brown,  10 Vet. App. 128, 137 (1997).  We further 
find that the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has been afforded a personal hearing, and that he underwent 
comprehensive VA psychiatric examinations in connection with 
his claim in July 1993, in July 1997, in August 1997, and 
psychiatric review in February 1998.  Further, the RO has 
made multiple requests for additional service records of the 
veteran.  On appellate review, the Board sees no areas in 
which further development might be productive.

I.  The Evidence

The veteran contends that he is entitled to service 
connection for PTSD; that he was exposed to extreme trauma 
which serving in Vietnam with the 9th Infantry Division; that 
he was subsequently assigned as a cannoneer to "B" Battery, 
1st Battalion, 11th  Artillery, a 105mm howitzer battery, at 
Dong Tam; that he received hostile fire while traveling by 
truck to his assignment; that he witnessed dead and burned 
bodies in fire zones; that he was the target of frequent and 
sustained small arms fire and mortar fire; that he saw a 
fellow cannon crewman killed; and that he fired howitzers all 
night defending a fire base and saw the dead bodies of Viet 
Cong in the morning.  He has testified that he saw 
individuals killed in his unit, and that he smelled bodies 
burning after napalm attacks upon a village by B-52's.  

As noted, the veteran served on active duty from March 1968 
to December 1973, including service in the Republic of 
Vietnam from September 1968 to July 1969.  His DD Form 214 
shows that his military occupational specialty (MOS) during 
his Vietnam service was Field Artillery Crewman (13B).  The 
veteran's DA-20 and 201 file are silent for information 
showing the veteran's units of assignment prior to August 
1969, when he was stationed at Fort Sill, Oklahoma.  However, 
administrative records and morning reports show that the 
veteran arrived in the Republic of Vietnam on September 3, 
1968, and joined the HQ Co., 9th Infantry Division, 
Artillery, on September 14, 1968.  In addition, the morning 
records indicate that the 9th Infantry Division, Artillery, 
the unit to which the veteran was initially assigned, was the 
parent organization of the 1st Battalion, 11th Artillery.  

At his personal hearing held in July 1994, the veteran 
submitted copies of portions of Divisions and Separate 
Infantry Brigades showing that the elements of the 9th 
Infantry Division included its Division Artillery, and that 
the 1st Battalion, 11th Artillery (105mm) was part of the 
Division Artillery, located at Bear Cat (Dec. 88-Jul. 68) and 
at Dong Tam (Aug. 68-Aug 69).  Unit records obtained from by 
the 
U. S. Armed Services Center for Research of Unit Records 
(USASCRUR), including extracts from Operational Reports, 
Lessons Learned, and historical materials, provide 
documentation of combat operations against the enemy by the 
1st Battalion, 11th Artillery, from mid-September through 
January 1969, and evidence of hostile mortar and small arms 
fire directed against it.  That material documents 16 
casualties between September 1968 and February 1969, a period 
in which the veteran was assigned to and served with the 1st 
Battalion, 11th Artillery.

The veteran's service entrance examination, conducted in 
March 1968, disclosed no pertinent abnormalities, and his 
psychiatric evaluation was normal.  A routine periodic 
medical examination in February 1970 disclosed no pertinent 
abnormalities, and his psychiatric evaluation was normal.  He 
served in the Republic of Korea from February 1970 to March 
1971.  His service medical records show that he was seen in 
September 1970 asking to see a doctor due to headaches and 
spells of tension.  On consultation, he related that he had 
been in Korea since March 1970, and had been assigned as 
NCOIC of a service club, but got into trouble when he was 
accused by MP's of possessing a razor and was beaten by them 
after a verbal and physical exchange.  He subsequently went 
AWOL, reporting two days later to the Emergency Room with a 
"head problem."  He was ordered transferred for duty with 
an artillery battery, but had refused to perform his duties 
and his unit commander was unable to do anything with him.  
He requested leave to "think things out," which was 
declined.  He was referred for a psychiatric evaluation and 
for consideration of a possible discharge as unsuitable for 
service.  A Special Court Martial subsequently found the 
veteran guilty of charges of possessing a straight razor, 
resisting arrest, using reproachful words toward a Military 
Policeman, being AWOL, and being disorderly in Quarters. 

A report of periodic medical examination in March 1971 
disclosed no pertinent abnormalities, and his psychiatric 
evaluation was normal.  Service medical records dated in May 
1971 show that the veteran was seen for upper respiratory 
symptoms.  The examining physician noted that the veteran had 
a flattened affect and gave the impression of "pent-up" 
hostility and aggressiveness, and seemed unhappy or at least 
apathetic about any treatment.  In October 1973, the veteran 
sustained a head laceration in a bar fight in Germany.  A 
subsequent Report of Investigation and Line-of-Duty 
determination determined that his injury was not sustained in 
the line-of-duty but was due to his own misconduct.  A report 
of service separation examination, conducted in November 
1973, disclosed no pertinent abnormalities, and his 
psychiatric evaluation was normal.  He was discharged 
honorably in December 1973.

VA hospital summaries show that the veteran was admitted in 
March 1992 for esophagitis and ethyl alcohol dependence; and 
from April to May 1992 for alcohol dependence.  A report of 
psychological testing in May 1992 cited the veteran's 
statement that he spent one year in Vietnam with very little 
negative after-effect.  The test data showed no significant 
anxiety, suggested dependent and antisocial tendencies, and 
revealed that the veteran met the criteria for substance 
abuse.  A VA hospital summary dated from April to June 1993 
showed diagnoses of alcohol dependence, PTSD, and major 
depression. 

The veteran's original claim for PTSD was received at the RO 
in April 1993.  Following RO development with respect to 
stressors, a December 1993 VA psychiatric examination offered 
diagnoses of PTSD, chronic, severe; and alcohol and drug 
abuse, now abstaining since last hospital visit. 

A January 1994 rating decision denied the veteran's claim for 
service connection for PTSD on the grounds that his claimed 
stressors had not been verified, giving rise to this appeal.

A personal hearing was held before a Hearing Officer at the 
RO in July 1994.  The veteran and his spouse offered 
pertinent and credible evidence in support of his claim.  A 
transcript of the evidence is of record.   A Hearing 
Officer's Decision issued in November 1994 continued the 
denial of the veteran's claim.

Morning reports from the 1st Battalion, 11th Artillery, 
covering the period from September 15 to October 1, 1968, 
show that the veteran joined that unit on September 14, 1968, 
and was promoted to E-3.  

This appeal came before the Board in June 1996, and was 
Remanded to the RO for further development of the evidence 
and for additional VA psychiatric examination.

A VA hospital summary, dated in February 1995, provided 
discharge diagnoses which included alcohol intoxication and 
dependency; cocaine intoxication and dependency; opiate 
abuse; and probable major depression, recurrent episode. 

A VA hospital summary, dated in August 1995, showed diagnoses 
which included alcohol abuse and dependence and intoxication, 
rule out adjustment disorder; bipolar affective disorder with 
irritable mania present; polysubstance abuse; and probable 
antisocial personality.

A VA hospital summary, dated in March 1996, offered diagnoses 
of malingering, alcohol dependence, adjustment disorder with 
depressive symptoms, and an antisocial personality disorder. 

A VA hospital summary, dated in July 1996, disclosed 
diagnoses of alcohol intoxication; alcohol dependence; 
history of cocaine dependence; possible bipolar mood 
disorder; and antisocial personality disorder. 

In July 1996, the veteran amended his stressor statement to 
include the assertion that he underwent incoming mortar fire 
while setting up a Fire Base in Dong Tam; that he saw someone 
lose his head during that attack; that he saw a village being 
napalmed in October 1968 while at Fire Base Gypsy, and has 
nightmares about the smell of burning flesh; and that his 
condition has caused him to feel irritable, fearful, and full 
of hate, with bouts of depression and thought of suicide, and 
to medicate himself with alcohol. 

A VA hospital summary, dated from August to September 1996, 
offered diagnoses of PTSD; alcohol dependence; crack cocaine 
abuse; marijuana abuse; and depression (substance-induced 
mood disorder versus bipolar II depressed phase). 

A VA hospital summary, dated from September to October 1996, 
yielded diagnoses of alcohol dependence; depression not 
otherwise specified (major depressive disorder versus 
substance-induced mood disorder); cocaine abuse, possibly in 
remission; and possible PTSD.

A VA hospital summary, dated from November to December 1996, 
provided diagnoses of PTSD; depression not otherwise 
specified (major depressive disorder versus substance-induced 
mood disorder); alcohol abuse; cocaine abuse; and marijuana 
abuse.

A VA hospital summary, dated in December 1996, offered 
diagnoses of consider PTSD; major depressive disorder; 
alcohol dependence; consider schizophrenia; cocaine 
dependence; and marijuana abuse.

A VA hospital summary, dated from April to May 1997, offered 
diagnoses of alcohol dependence and withdrawal; alcohol 
intoxication; alcohol and cocaine-induced mood disorder with 
depressed mood; homicidal ideations with alleged homicidal 
attempt; and rule out antisocial personality disorder. 

In June 1997, Operational Reports, Lessons Learned documents, 
and historical reports were received from USASCRUR that 
described the activities of the 9th Infantry Division's 
Artillery, including the 1st Battalion, 11th Artillery, 
during the period in which the veteran served with those 
units.  Multiple mortar and rocket attacks against the 
veteran's unit were documented between September 1968 and 
January 1969, and there were 16 unit casualties and numerous 
enemy casualties during that period. 

A VA hospital summary, dated in June 1997, offered diagnoses 
of PTSD; bipolar I disorder, most recent episode severely 
depressed with psychosis; alcohol dependence; and cocaine 
abuse. 

A report of VA psychiatric examination, conducted in July 
1997, provided an Axis I diagnosis of PTSD (manifested by 
recurrent and intrusive recollections, nightmares, and 
flashbacks of Vietnam experiences.  A report of VA 
psychiatric examination by another VA psychiatrist, conducted 
in August 1997, provided an Axis I diagnosis of 
schizoaffective disorder; and PTSD. 

A VA hospital summary, dated in August 1997, offered 
diagnoses of exacerbation of PTSD, rule out bipolar disorder 
with depression. 

A report of review of the veteran's medical records by the 
two VA psychiatrists who examined him in July and August 
1997, provided an Axis I diagnosis of PTSD based upon review 
of the claims folders, clinical evidence of the veteran's 
reported symptomatology, and documented mortar and rocket 
attacks against his base camp in April 1968 [The veteran 
served in the Republic of Vietnam from September 1968 to July 
1969].  It was also indicated that the spells of tension 
experienced by the veteran in September 1970 [after losing 
his service club assignment, threatening an MP, going AWOL, 
being arrested, being transferred to a artillery unit, and 
facing Court-martial) were symptoms of PTSD.  His alcohol and 
substance abuse were determined not to be part of his PTSD or 
secondary to that disorder.  The diagnosis was PTSD, and the 
stressor was identified as experiences in Vietnam.  

The case came before the Board in November 1998, and was 
Remanded to the RO for further development of the evidence 
and additional VA psychiatric examination.

A VA hospital summary, dated in June 1998, offered diagnoses 
of cocaine abuse, and history of affective disorder.  Another 
VA hospital summary, also dated in June 1998, offered 
diagnoses of history of affective disorder, and cocaine 
abuse. 

In July 1999, the RO received copies of medical records 
relied upon by the Social Security Administration in granting 
disability benefits to the veteran, including extensive 
outpatient and inpatient treatment records of the veteran 
from the VAMC, Kansas City.  The disability determination 
showed the primary diagnosis as substance dependence 
disorders (alcohol), and the secondary diagnosis as substance 
dependence disorders (drug).  It was indicated that if the 
veteran were to receive treatment for his drug and alcohol 
addiction, his secondary impairments and associated 
limitations would be significantly reduced; that the 
remaining impairments would not likely be so severe as to 
prevent all substantial gainful employment; and that the 
claimant's non-drug and non-alcohol related impairments would 
not be of disabling severity.  

II.  Analysis

Service connection for PTSD is governed by  38 C.F.R. § 
3.304(f), and the following must be present for a grant: 1.  
Medical evidence establishing a clear diagnosis of the 
condition;  2.  credible supporting evidence that a claimed 
in-service stressor actually occurred; and  3.  a link, 
established by medical evidence, between the veteran's 
current symptomatology and the claimed in-service stressor.

In April 1997, the United States Court of Appeals for 
Veteran's Claims (Court) issued its opinion in  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  That decision substantially 
modified prior decisions dealing with service connection for 
PTSD, and relies strongly on the November 7, 1996 amendments 
to VA regulations.  See  38 C.F.R. §§ 4.125-4.132 (1996) (as 
amended at 61 Fed. Reg. 52695-52702 (1996)).  The revised 
regulations specifically adopt the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV) of 
the American Psychiatric Association, for the purpose of 
determining service connection for PTSD. 

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen, 10 Vet. 
App. at 137 (1997). After Cohen, a claim which contains a VA 
or private provider diagnosis of PTSD and relates the 
condition to the veteran's unverified history of a stressor 
during his military service will almost always be well-
grounded.  See also Gaines v. West, No. 97-39, slip op. at 5 
(U. S. Vet. App., Aug. 6, 1998) (comparing a well-grounded 
PTSD claim to a claim for which service connection for PTSD 
may be awarded).

A clear diagnosis of PTSD must be established by medical 
evidence.  A clear diagnosis is an unequivocal diagnosis.  
"[A] clear (that is unequivocal) diagnosis by a mental 
health care professional must be presumed (unless evidence 
shows to the contrary) to have been made in accordance with 
the applicable DSM criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor. . . . 
Mental health professionals are experts and are presumed to 
know the DSM requirements applicable to their practice and to 
have taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.

If a "clear" diagnosis of PTSD is made by a "mental health 
care professional," neither the RO (nor the Board) can find 
that it is not supported by the findings on the examination 
report or that such does not conform to the DSM-IV.  If VA 
disagrees with the diagnosis, the only appropriate course is 
to return to the report to the examiner for clarification or 
further examination.  Id.  To that point, previous Court 
decisions holding that "stressors must be of sufficient 
gravity to evoke the symptoms [of PTSD] in almost anyone" 
(See, e.g., Zarycki v. Brown, 6 Vet. App. 91, 99 (1993);  
Swann v. Brown, 5 Vet. App. 229, 232-233 (1993)) are 
specifically found no longer applicable.  Cohen, 10 Vet. App. 
at 142.  Since there is no longer an "average person" 
standard for determining whether a stressor is of sufficient 
gravity to cause a veteran's PTSD symptoms, VA "may reject 
favorable medical evidence [i.e., a "clear diagnosis"] as 
to stressor sufficiency only on the basis of independent 
medical evidence."  Id.

To establish service connection, the medical evidence 
establishing a diagnosis of PTSD, or a nexus between an in-
service stressor and currently-diagnosed PTSD, must be from a 
"mental health professional."  Cohen, 10 Vet. App. at 140.  
The nature of "credible supporting evidence" of the 
occurrence of an in-service stressor depends on whether the 
claimed stressor is combat-related or noncombat-related.

The requirement of 3.304(f) for "'credible supporting 
evidence' means that 'the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown,  9 Vet. App. 389, 
395 (1996).  However, "credible supporting evidence" need 
not be service department evidence (See  Doran v. Brown, 6 
Vet. App. 283, 288-291 (1994);  Moreau, 9 Vet. App. at 395, 
citing to Doran, supra, and post-Doran changes in Manual M21-
1, Part VI,  7.46c (Oct. 11, 1995)).

Where the veteran claims that he "engaged in combat," and 
that his PTSD derives from a combat-related stressor,  38 
U.S.C. 1154(b) may require that the veteran's statements be 
accepted as sufficient proof of the existence of the 
stressor.  This is the case even if the only evidence showing 
that the veteran "engaged in combat" is not service 
department evidence, but "other supportive evidence."  See  
West v. Brown, 7 Vet. App. 70, 76 (1994).  The Court has 
observed that this "serves to provide an almost unlimited 
field of potential evidence to be used to 'support' a 
determination of combat status."  See Gaines, No. 97-39, 
slip op. at 7.

In connection with the above analysis, where a veteran claims 
that a combat-related stressor occurred, VA must make a 
determination as to whether or not the veteran "engaged in 
combat with the enemy."  See Gaines, No. 97-39, slip op. at 
6-7; Zarycki, 6 Vet. App. at 98.  In this case, the service 
department evidence shows that the veteran served in the 
Republic of Vietnam from September 1968 to July 1969; that 
his MOS was field artillery crewman (13B); that he served 
with an artillery unit that engaged in combat with the enemy 
for protracted periods while the veteran was a member of that 
unit; and that his reported combat stressors are consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  The Board finds that the service 
department evidence establishes that the veteran engaged in 
combat with the enemy, and that his lay testimony alone would 
be sufficient to establish the existence of the claimed 
stressors even if such were not established by service 
department documentation.  Further, the Board finds that the 
record in this case contains no evidence to the contrary.  

Based upon the foregoing, the Board finds that the veteran 
has established a well-grounded claim.  Further, the evidence 
shows that he has a clear diagnosis of PTSD made by a mental 
health care professional; that he engaged in combat against 
the enemy; that his claimed stressors are consistent with the 
circumstances, conditions, or hardships of his service; that 
the veteran's statements are sufficient proof of the 
existence of the stressors; that the service department 
records verify the claimed stressors; and that he has 
submitted competent medical evidence establishing a nexus 
between an in-service stressor and his currently-diagnosed 
PTSD.

Based upon the foregoing, service-connection for PTSD is 
granted.


ORDER

The claim for service-connection for PTSD is granted.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

